Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-12-2003

Tenafly Eruv Assn v. Tenafly
Precedential or Non-Precedential: Precedential

Docket 01-3301




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Tenafly Eruv Assn v. Tenafly" (2003). 2003 Decisions. Paper 783.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/783


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed February 12, 2003

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 01-3301

TENAFLY ERUV ASSOCIATION, INC.;
CHAIM BOOK; YOSIFA BOOK;
STEPHANIE DARDICK GOTTLIEB;
STEPHEN BRENNER,

       Appellants

v.

THE BOROUGH OF TENAFLY;
ANN MOSCOVITZ, individually and
in her official capacity as Mayor
of the Borough of Tenafly;
CHARLES LIPSON; MARTHA B KERGE;
RICHARD WILSON; ARTHUR PECK;
JOHN T. SULLIVAN, each individually
and in their official capacities as
Council Members of the Borough of Tenafly

Appeal from the United States District Court
for the District of New Jersey
(D.C. Civil Action No. 00-cv-06051)
District Judge: Honorable William G. Bassler

Argued March 21, 2002

Before: NYGAARD, ROTH and AMBRO, Circuit Judges




       Robert G. Sugarman, Esquire
        (Argued)
       Harris J. Yale, Esquire
       Craig L. Lowenthal, Esquire
       Weil, Gotshal & Manges
       767 Fifth Avenue, 27th Floor
       New York, NY 10153

       Richard D. Shapiro, Esquire
       Hellring, Lindeman, Goldstein
        & Siegal
       One Gateway Center, 8th Floor
       Newark, NJ 07102

       Nathan Lewin, Esquire (Argued)
       Alyza D. Lewin, Esquire
       Mintz, Levin, Cohn, Ferris, Glovsky
        & Popeo
       701 Pennsylvania Avenue, N.W.,
        Suite 900
Washington, D.C. 20004

 Attorneys for Appellants

Bruce S. Rosen, Esquire
McCusker, Anselmi, Rosen, Carvelli
 & Walsh
127 Main Street
Chatham, NJ 07928

Walter A. Lesnevich, Esquire
Lesnevich & Marzano-Lesnevich
15 West Railroad Avenue
Tenafly, NJ 07670

Noah R. Feldman, Esquire (Argued)
New York University Law School
40 Washington Square South
New York, NY 10012

 Attorneys for Appellees

                           2


Kevin J. Hasson, Esquire
Anthony R. Picarello, Jr., Esquire
Roman P. Storzer, Esquire
Derek L. Gaubatz, Esquire
The Becket Fund for Religious
 Liberty
1350 Connecticut Avenue, N.W.,
 Suite 605
Washington, D.C. 20036

Nathan J. Diament, Esquire
Union of Orthodox Jewish
 Congregations
1640 Rhode Island Avenue, N.W.
Washington, D.C. 20036

Abba Cohen, Esquire
Agudath Israel of America
1730 Rhode Island Avenue, Ste. 504
Washington, D.C. 20036

David Zwiebel, Esquire
Mordechai Biser, Esquire
Agudath Israel of America
42 Broadway, 14th Floor
New York, NY 10004

Ronald K. Chen, Esquire
Rutgers Constitutional Litigation
 Clinic
123 Washington Street
Newark, NJ 07102

Edward Barocas, Esquire
J.C. Salyer, Esquire
       American Civil Liberties Union of
        New Jersey Foundation
       35 Halsey Street, Ste. 4B
       Newark, NJ 07102

        Attorneys for Amicus-Curiae

                                3


ORDER AMENDING SLIP OPINION

AMBRO, Circuit Judge:

It is now ordered that the published Opinion in the above
case filed October 24, 2002, be amended as follows:

In footnote 36, line 2, substitute the word "parochial" for
the word "public."

       By the Court,

       /s/ Thomas L. Ambro
       Circuit Judge

Dated: February 12, 2003

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                4